Appeal from an order of Family Court, Erie County (Townsend, J.), entered April 25, 2002, which dismissed the petition seeking enforcement of an order of the Hearing Examiner.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously reversed on the law without costs, the petition is reinstated, and the matter is remitted to Family Court, Erie County, for further proceedings on the petition.
Same memorandum as in Matter of Alexander v Conley (1 AD3d 1011 [2003]). Present—Pigott, Jr., PJ., Green, Scudder, Kehoe and Hayes, JJ.